@I // %HTe) ,-*,-&                                                          CIVIL COVER SHEET
JWT @I // RXeX[ R^eTa bWTTc P]S cWT X]U^a\PcX^] R^]cPX]TS WTaTX] ]TXcWTa aT_[PRT ]^a bd__[T\T]c cWT UX[X]V P]S bTaeXRT ^U _[TPSX]Vb ^a ^cWTa _P_Tab Pb aT`dXaTS Qh [Pf' TgRT_c Pb
_a^eXSTS Qh [^RP[ ad[Tb ^U R^dac) JWXb U^a\' P__a^eTS Qh cWT @dSXRXP[ 8^]UTaT]RT ^U cWT K]XcTS IcPcTb X] IT_cT\QTa ,42/' Xb aT`dXaTS U^a cWT dbT ^U cWT 8[TaZ ^U 8^dac U^a cWT
_da_^bT ^U X]XcXPcX]V cWT RXeX[ S^RZTc bWTTc) (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
STORE CAPITAL ACQUISITIONS, LLC, a Delaware limited liability                                                5171 CAMPBELLS LAND CO., INC., a Pennsylvania corporation,
company and STORE MASTER FUNDING XIII, LLC, a Delaware limited                                               WILLIAM KANE, FRANK KANE, and RON LINABURG
liability company
   (b) 8^d]ch ^U HTbXST]RT ^U <Xabc BXbcTS F[PX]cXUU Maricopa County                                           8^d]ch ^U HTbXST]RT ^U <Xabc BXbcTS 9TUT]SP]c               Allegheny
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                               DEJ;5     ?D B6D9 8ED9;CD6J?ED 86I;I' KI; J>; BE86J?ED E<
                                                                                                                         J>; JH68J E< B6D9 ?DLEBL;9)

    (c) 6cc^a]Thb (Firm Name, Address, and Telephone Number)                                                    6cc^a]Thb (If Known)
Jenny N Perkins, PA ID No. 306498                                                                            Unknown
Ballard Spahr LLP
1735 Market Street, 5st Fl., Philadelphia, PA 19103; (215) 665-8500

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                           and One Box for Defendant)
" ,    K)I) =^eTa]\T]c                " .     <TSTaP[ GdTbcX^]                                                                     PTF           DEF                                          PTF      DEF
         F[PX]cXUU                              (U.S. Government Not a Party)                        8XcXiT] ^U JWXb IcPcT         " ,           " ,      ?]R^a_^aPcTS or FaX]RX_P[ F[PRT      " /      " /
                                                                                                                                                            ^U 7dbX]Tbb ?] JWXb IcPcT

" -    K)I) =^eTa]\T]c                " /     9XeTabXch                                              8XcXiT] ^U 6]^cWTa IcPcT          " -       "    -   ?]R^a_^aPcTS and FaX]RX_P[ F[PRT     " 0      " 0
         9TUT]SP]c                              (Indicate Citizenship of Parties in Item III)                                                                ^U 7dbX]Tbb ?] 6]^cWTa IcPcT

                                                                                                     8XcXiT] ^a IdQYTRc ^U P           " .       "    .   <^aTXV] DPcX^]                       " 1      " 1
                                                                                                       <^aTXV] 8^d]cah
IV. NATURE OF SUIT (Place an “X” in One Box Only)
           CONTRACT                                             TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
"   ,,+ ?]bdaP]RT                        PERSONAL INJURY                 PERSONAL INJURY             " 1-0 9adV HT[PcTS ITXidaT             " /-- 6__TP[ -3 KI8 ,03           "   .20 <P[bT 8[PX\b 6Rc
"   ,-+ CPaX]T                       "   .,+ 6Xa_[P]T                  " .10 FTab^]P[ ?]Ydah (             ^U Fa^_Tach -, KI8 33,           " /-. MXcWSaPfP[                  "   /++ IcPcT HTP__^acX^]\T]c
"   ,.+ CX[[Ta 6Rc                   "   .,0 6Xa_[P]T Fa^SdRc                Fa^SdRc BXPQX[Xch       " 14+ EcWTa                                  -3 KI8 ,02                  "   /,+ 6]cXcadbc
"   ,/+ DTV^cXPQ[T ?]bcad\T]c                 BXPQX[Xch                " .12 >TP[cW 8PaT*                                                                                     "   /.+ 7P]Zb P]S 7P]ZX]V
"   ,0+ HTR^eTah ^U EeTa_Ph\T]c      "   .-+ 6bbPd[c' BXQT[ $                FWPa\PRTdcXRP[                                                   PROPERTY RIGHTS                 "   /0+ 8^\\TaRT
        $ ;]U^aRT\T]c ^U @dSV\T]c             I[P]STa                        FTab^]P[ ?]Ydah                                                " 3-+ 8^_haXVWcb                  "   /1+ 9T_^acPcX^]
"   ,0, CTSXRPaT 6Rc                 "   ..+ <TSTaP[ ;\_[^hTabk              Fa^SdRc BXPQX[Xch                                              " 3.+ FPcT]c                      "   /2+ HPRZTcTTa ?]U[dT]RTS P]S
"   ,0- HTR^eTah ^U 9TUPd[cTS                 BXPQX[Xch                " .13 6bQTbc^b FTab^]P[                                              " 3/+ JaPST\PaZ                           8^aad_c EaVP]XiPcX^]b
        IcdST]c B^P]b                "   ./+ CPaX]T                          ?]Ydah Fa^SdRc                                                                                   "   /3+ 8^]bd\Ta 8aTSXc
        %;gR[dSTb LTcTaP]b&          "   ./0 CPaX]T Fa^SdRc                  BXPQX[Xch                             LABOR                        SOCIAL SECURITY               "   /4+ 8PQ[T*IPc JL
"   ,0. HTR^eTah ^U EeTa_Ph\T]c               BXPQX[Xch                 PERSONAL PROPERTY            "   2,+ <PXa BPQ^a IcP]SPaSb           "   31, >?6 %,.40UU&              "   30+ ITRdaXcXTb*8^\\^SXcXTb*
        ^U LTcTaP]kb 7T]TUXcb        "   .0+ C^c^a LTWXR[T             " .2+ EcWTa <aPdS                      6Rc                           "   31- 7[PRZ Bd]V %4-.&                  ;gRWP]VT
"   ,1+ Ic^RZW^[STabk IdXcb          "   .00 C^c^a LTWXR[T             " .2, JadcW X] BT]SX]V        "   2-+ BPQ^a*CP]PVT\T]c               "   31. 9?M8*9?MM %/+0%V&&        "   34+ EcWTa IcPcdc^ah 6RcX^]b
"   ,4+ EcWTa 8^]caPRc                       Fa^SdRc BXPQX[Xch         " .3+ EcWTa FTab^]P[                   HT[PcX^]b                     "   31/ II?9 JXc[T NL?            "   34, 6VaXRd[cdaP[ 6Rcb
"   ,40 8^]caPRc Fa^SdRc BXPQX[Xch   "   .1+ EcWTa FTab^]P[                  Fa^_Tach 9P\PVT         "   2/+ HPX[fPh BPQ^a 6Rc              "   310 HI? %/+0%V&&              "   34. ;]eXa^]\T]cP[ CPccTab
"   ,41 <aP]RWXbT                            ?]Ydah                    " .30 Fa^_Tach 9P\PVT         "   20, <P\X[h P]S CTSXRP[                                               "   340 <aTTS^\ ^U ?]U^a\PcX^]
                                     "   .1- FTab^]P[ ?]Ydah (               Fa^SdRc BXPQX[Xch                BTPeT 6Rc                                                               6Rc
                                             CTSXRP[ CP[_aPRcXRT                                     "   24+ EcWTa BPQ^a BXcXVPcX^]                                           "   341 6aQXcaPcX^]
        REAL PROPERTY                      CIVIL RIGHTS                 PRISONER PETITIONS           "   24, ;\_[^hTT HTcXaT\T]c              FEDERAL TAX SUITS               "   344 6S\X]XbcaPcXeT Fa^RTSdaT
"   -,+ BP]S 8^]ST\]PcX^]            "   //+ EcWTa 8XeX[ HXVWcb          Habeas Corpus:                      ?]R^\T ITRdaXch 6Rc            " 32+ JPgTb %K)I) F[PX]cXUU               6Rc*HTeXTf ^a 6__TP[ ^U
"   --+ <^aTR[^bdaT                  "   //, L^cX]V                    " /1. 6[XT] 9TcPX]TT                                                        ^a 9TUT]SP]c&                      6VT]Rh 9TRXbX^]
"   -.+ HT]c BTPbT $ ;YTRc\T]c       "   //- ;\_[^h\T]c                " 0,+ C^cX^]b c^ LPRPcT                                              " 32, ?HIjJWXaS FPach             "   40+ 8^]bcXcdcX^]P[Xch ^U
"   -/+ J^acb c^ BP]S                "   //. >^dbX]V*                        IT]cT]RT                                                             -1 KI8 21+4                         IcPcT IcPcdcTb
"   -/0 J^ac Fa^SdRc BXPQX[Xch               6RR^\\^SPcX^]b            " 0.+ =T]TaP[
"   -4+ 6[[ EcWTa HTP[ Fa^_Tach      "   //0 6\Ta) f*9XbPQX[XcXTb (    " 0.0 9TPcW FT]P[ch                 IMMIGRATION
                                             ;\_[^h\T]c                  Other:                      " /1- DPcdaP[XiPcX^] 6__[XRPcX^]
                                     "   //1 6\Ta) f*9XbPQX[XcXTb (    " 0/+ CP]SP\db $ EcWTa        " /10 EcWTa ?\\XVaPcX^]
                                             EcWTa                     " 00+ 8XeX[ HXVWcb                  6RcX^]b
                                     "   //3 ;SdRPcX^]                 " 000 FaXb^] 8^]SXcX^]
                                                                       " 01+ 8XeX[ 9TcPX]TT (
                                                                             8^]SXcX^]b ^U
                                                                             8^]UX]T\T]c
V. ORIGIN (Place an “X” in One Box Only)
" , EaXVX]P[             " - HT\^eTS Ua^\                 " .         HT\P]STS Ua^\             " / HTX]bcPcTS ^a       " 0 JaP]bUTaaTS Ua^\              " 1 Cd[cXSXbcaXRc
    Fa^RTTSX]V               IcPcT 8^dac                              6__T[[PcT 8^dac               HT^_T]TS                6]^cWTa 9XbcaXRc                  BXcXVPcX^]
                                                                                                                                (specify)
                                          8XcT cWT K)I) 8XeX[ IcPcdcT d]STa fWXRW h^d PaT UX[X]V (Do not cite jurisdictional statutes unless diversity)5
                                          Breach of Contract
VI. CAUSE OF ACTION 7aXTU STbRaX_cX^] ^U RPdbT5
                                          Breach of Contract
VII. REQUESTED IN     " 8>;8A ?< J>?I ?I 6 CLASS ACTION                                                  DEMAND $                                     8>;8A O;I ^][h XU ST\P]STS X] R^\_[PX]c5
     COMPLAINT:          KD9;H HKB; -.' <)H)8e)F)                                                                                                     JURY DEMAND:         " OTb     " D^
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               @K9=;                                                                                                9E8A;J DKC7;H
96J;                                                                     I?=D6JKH; E< 6JJEHD;O E< H;8EH9
06/12/2019                                                              /s/ Jenny N Perkins
FOR OFFICE USE ONLY

    H;8;?FJ #                     6CEKDJ                                     6FFBO?D= ?<F                                      @K9=;                             C6=) @K9=;
                                    JS 44AREVISED June, 2009
         IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                         THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A
     This case belongs on the (      Erie       Johnstown          Pittsburgh) calendar.
1. ERIE CALENDAR   - If
                      cause of action arose in the counties of Crawford, Elk, Erie,
     Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
     counties.
2. JOHNSTOWN CALENDAR  - If cause of action arose in the counties of Bedford, Blair,
     Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
     said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
    County and that the                      resides in                   County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
                     County and that the           resides in                   County.

PART B (You are to check ONE of the following)
1.       This case is related to Number                 . Short Caption                .
2.       This case is not related to a pending or terminated case.

DEFINlTIONS OF RELATED CASES:
CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS & CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC
I. CIVIL CATEGORY ("$&$#' '%$ applicable category).
   1.     Antitrust and Securities Act Cases
   2.     Labor-Management Relations
   3.     Habeas corpus
   4.     Civil Rights
   5.     Patent, Copyright, and Trademark
   6.     Eminent Domain
   7.     All other federal question cases
   8.      All personal and property damage tort cases, including maritime, FELA,
          Jones Act, Motor vehicle, products liability, assault, defamation, malicious
            prosecution, and false arrest
   9.      Insurance indemnity, contract and other diversity cases.
  10.      Government Collection Cases (shall include HEW Student Loans (Education),
                V A    0verpayment, Overpayment of Social Security, Enlistment
                Overpayment (Army, Navy, etc.),    HUD Loans, GAO Loans (Misc. Types),
                Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
                Penalty and Reclamation Fees.)



     I certify that to the best of my knowledge the entries on this Case Designation
     Sheet are true and correct


     Date:   June 12, 2019              /s/ Jenny N Perkins
                                                              ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH           MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
